DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022, has been entered.
Applicant amended claim 61.  Claims 61-66 and 68-77 are pending before the Office for review.  Claims 1 and 48-60 remain withdrawn in response to a restriction requirement.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claim 61 requires “the oxidation state of the charge-compensating metallic species is y, wherein y has a value of 4+, 5+ or 6+ and does not change during either charge and/or discharge of the electrical device….”  This feature of the claimed invention is new matter.
Specifically, although Applicant has support for a charge-compensating metallic species having the claimed oxidation state, Applicant does not have support for the oxidation state not changing during either charge and/or discharge of the electrical device.  Applicant’s originally-filed specification at paragraph [0069] indicates that small changes in the oxidation state may occur.  Applicant’s originally-filed disclosure fails to provide any definitive language the oxidation state remains unchanged during either charge and/or discharge of the electrical device.  
Moreover, paragraph [0036] of the originally-filed specification theorizes the charge compensating species may allow a redox-active species to remain at a lower oxidation state, but does not definitely state the oxidation state does not change.  Additionally, paragraph [0046] of the originally-filed specification discloses that during charge and/or discharge, the charge-compensating species “may not substantially change its oxidation state….”  This language is less definitive than the above-identified claim limitation.  The specific language of the claimed invention that the oxidation state does not definitively change is not supported in the originally-filed disclosure.

(4)
Claims 61-66 and 68-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
Although the claimed invention and the specification contain similar language regarding the oxidation state of the charge-compensating metallic species during charge and/or discharge of the electrical device, the language of the claimed invention is significantly more definitive in that the claimed invention requires the oxidation state does not change and the specification acknowledges some change of the oxidation state is observed.  Accordingly, there is no parity between the specification and the claimed invention.
(B)	The nature of the invention;
The claimed invention is directed toward a lithium metal oxide having a cation-disordered rock salt structure with a charge-compensating metallic species included within the oxide, wherein the charge-compensating species allows for excess lithium to be included in the oxide without causing the redox-active species of the oxide to move to a higher oxidation state.

(C)	The state of the prior art;
Lee et al., Science, January 2014, No. 343, Pages 519-522 teaches a lithium metal oxide of the form Li1.211Mo0.467Cr0.3O2 having a cation-disordered rocksalt structure.  Abstract and Page 519, Third Column.  Mo corresponds to M and has a first oxidation state of +2 (n) and a second oxidation state of +3 (n’), which is greater than n.  Abstract and Page 519, Third Column.  Cr corresponds to M’ and has an oxidation state of +4 (y), which is greater than n.  Abstract and Page 519, Third Column.  Lee does not teach that the oxidation state of the charge-compensating species does change during charge and/or discharge of the electrical device.
 (D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with lithium ion secondary batteries and their electrode active materials.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although electrode active materials and composite oxides used for electrode active materials are generally known, it's unclear how to predict the properties of the composite oxides prior to their synthesis.
(F)	The amount of direction provided by the inventor;
The inventors have not provided any direction regarding how the invention is practiced.  Specifically, the disclosure lacks any guidance for a lithium metal oxide having the charge-compensating species, wherein the oxidation state of the charge-compensating species does not change during either charge and/or discharge of the electrical device.



(G)	The existence of working examples; and
The specification, as noted above, contains no working examples of a lithium metal oxide having the charge-compensating species, wherein the oxidation state of the charge-compensating species does not change during either charge and/or discharge of the electrical device.
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled and could not be practiced without undue experimentation.  Therefore, claims 61-66 and 68-77 are not enabled for their full scope.
(5)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61-66 and 68-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 requires when the lithium metal oxide is used as a cathode in an electrical device, the oxidation state of the charge-compensating species does not change during either charge and/or discharge of the electrical device, while the oxidation state of the redox-active metallic species oxidizes from the first oxidation state to the second oxidation state when the 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 62-66 and 68-77 are rejected due to their dependency on claim 61.
(6)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant argues Figure 22 of the originally-filed application and the corresponding description in paragraph [0069] that the Mo edge position of the lithium oxide does not shift down in energy after the first discharge strongly suggests the majority of the Mo ions remain in the 6+ oxidation state.  Applicant’s argument is not persuasive because the claimed invention is much more definitive that Applicant’s interpretation of the claimed data.  Applicant’s argument does not provide any support in the originally-filed application for the specific requirements of the claimed invention that have been identified as new matter.
(7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759